Case 2:20-cr-20382-PDB-RSW ECF No. 25-14, PageID.282 Filed 05/03/21 Page 1 of 3




                 EXHIBIT 13
Case 2:20-cr-20382-PDB-RSW ECF No. 25-14, PageID.283 Filed 05/03/21 Page 2 of 3




 Judge Paul D. Borman


 Your Honor,

 I am writing today in regard to the sentencing of my father Dennis Williams.

 My father has always been my role model, he taught me as young man that as a
 member of community we had responsibility to each other and duty to do for those
 who had the least among us.

 I witnessed him put these words into actions on numerous occasions. As my little
 league coach my father would provide rides for kids whose parents did not have the
 time or inclination to do so for them. He mentored kids who came from troubled
 homes, gave them a shoulder to lean on and a ear to listen to their problems when
 often no one else would. He relentlessly fund raised to make our home park a source
 of pride and for our league to continue providing services to our community.

 My father taught me civic duty and the ideals of equality amongst man. I was often
 ridiculed for not wearing certain clothing, shoe brands, or not shopping at certain
 stores because of unfair labor practices. I didn’t get gas at certain stations because of
 the companies who supplied their oil supported apartheid in South Africa. I am to
 this day able to live a principled and examined life because of those lessons and see
 them as the greatest gifts I ever received from anyone.

 I witnessed my father take in family who had nowhere to go and try his hardest to
 assist family and friends who had fallen on hard times.

 Although he worked more than the average father, he would still do his best to make
 time for us. He would drive hours in the middle of the night to make it to early
 morning baseball games to make sure I knew that I mattered.

 My father spent 30+ years fighting for people’s rights to fair wages and their right to
 live decent lives with dignity based on the fruits of their labor, often sacrificing time
 with his family because his beliefs were so deeply held. Before that he served in the
 Marine Corps during a time when many chose to abdicate their duty and rose to the
 rank of a Noncommissioned Officer in an organization which does not take such
 appointments lightly.

 His desire to serve has been reflected in his military and community service. He has
 spent most of his life in service to others and inspired me to do the same. I was
 proud to follow in his footsteps as a Marine and thought of his service when I
Case 2:20-cr-20382-PDB-RSW ECF No. 25-14, PageID.284 Filed 05/03/21 Page 3 of 3




 decided to leave my job in large insurance company, to take a significant pay cut in
 order to continue to serve my country and my fellow veterans in my current
 position.

 I ask that you consider the totality of his life, what he has gave to the communities of
 which he was part of, and his service to his country as a US Marine and not just the
 circumstances which necessitate the need for this letter when deciding upon a
 sentence.

 Should you need any further information I would be happy to provide whatever is
 asked for or discuss the matter further.

 Thank you for your time and consideration.

 Respectfully submitted,

 Ryan C. Williams
 2331 W. Goldcrest Avenue
 Milwaukee, Wisconsin
 847-226-9976
